UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2289



WILLIAM J. BENNETT,

                                           Plaintiff - Appellant,

         versus

WEBSTER UNIVERSITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-95-134-3-23BC)


Submitted:   February 27, 1997           Decided:   March 10, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


William J. Bennett, Appellant Pro Se. Lovic Alton Brooks, III,
Kristine Louise Thompson, BROOKS & THOMPSON, L.L.P., Columbia,
South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment in favor of the Defendant in this civil action. We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Bennett v. Webster University, No. CA-95-134-3-23BC (D.S.C.
Aug. 8, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2